DETAILED ACTION

This is a Non-Final Action in response to the RCE filed 08/17/21 drawn to the claims filed 06/16/21.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bala et al. (US 8,085,434).
In respect to claims 1-5, and 7, Bala et al. disclose a method of reducing the appearance of a security feature viewed under UV illumination (via color matching in the UV reflectance spectrum) comprising: selecting a first colorant, the first colorant having a first UV spectral property when applied to optically brightened paper (color mixture B) and selecting a selecting a colored media having a second UV spectral property when applied to optically brightened paper (color mixture A) (Fig. 1); the invention comprising calibrating the color of the colorant to match the colored media in a metameric pair selector to “produce an adjusted colorant that facilitates a reduction in visibility of the security feature” i.e. provides a perceptible color match between the colorant and co in visible light (“office illumination”) (Abstract, Fig. 2); the adjusted colorant is used in region BP to provide a security “digital watermark”.   Bala et al. disclose that the colorant and colored media comprise an ink/toner (e.g. ink-jet printing) (Col. 5, 1-16), and further calibrating the colored media colorant with a “visual matching target” (Col. 4, 14-17) which may be construed as a “calibration patch” (Fig. 4A-4B).  The metameric pair selector uses a UV prediction model to select similar colors, and this model is derived via a calibration patch system, thus the calibration step involves a calibration patch (Col. 2, 66 – Col. 3, 20 & Col. 4, 14-17; Figs. 4A-4B).
It is noted that the “UV spectral property” is a functional limitation, and the ink derives this property from an underlying substrate with optical brighteners, which provide a UV property that the ink selectively transmits/absorbs, such that when printed on the medium a UV spectral property results in reflected light.  This appears to be the same as the present invention, as a white medium and paper are disclosed, which in almost all cases involve optical brighteners (to provide a blue UV light reflectance to offset the intrinsic yellowish tinge of natural paper fibers).  This is further reinforced by no explicit reference in the Specification to any UV pigments provided to the inks themselves 2) and the inherent UV reflectance effect traditional white paper has due to ubiquitous optical brighteners, wherein consideration of the ink and underlying substrate are essential to “match” colors.
In respect to claim 2, Bala et al. disclose that the colorant and colored media comprise an ink/toner (e.g. ink-jet printing) (Col. 5, 1-16), and further calibrating the colored media colorant with a “visual matching target” (Col. 4, 14-17) which may be construed as a “calibration patch” (Fig. 4A-4B).
In respect to claim 6, Bala et al. disclose verifying a plurality of security features with a plurality of adjusted colorants that are metameric to test luminance values under UV illumination, these readings via a digital camera are then used in the selection of the adjusted colorant used in the final product above.
In respect to claims 8-20, Bala et al. disclose the claimed invention for the reasons stated above, additionally disclosing a processor and memory for storing instructions to perform the color matching (Fig. 3).


Response to Arguments

Applicant's arguments filed 08/17/21 have been fully considered but they are not persuasive.
The applicant contends that Bala does not anticipate the present invention, since “it is not clear that the ‘visual matching target’ of Bala corresponds to the Applicant’s calibration patch”, yet the applicant provides absolutely no argument to why the claimed “calibration patch” is different than the “visual matching target” of Bala.  The visual matching target in Bala is indeed a calibration patch, wherein the metameric pair selector (color matching) uses a UV prediction model to select similar colors, and this model is derived via a calibration patch system, thus the calibration step involves a calibration patch (Col. 2, 66 – Col. 3, 20 & Col. 4, 14-17; Figs. 4A-4B).
The 35 USC 112(b) rejection has been obviated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637